IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JAMIE DEAN, No. 84554
Appellant, 5
vi FILED
THE STATE OF NEVADA,
Respondent. JUL 08 2022
ELIZABETH A. BROWN
CLERK OF SUPREME COURT
BY mm PETTY CLERK

ORDER DISMISSING APPEAL

This is an appeal from an order denying a motion to quash
parole and probation bench warrant and issue a dishonorable discharge
from probation. Eighth Judicial District Court, Clark County; Carli Lynn
Kierny, Judge.

On April 19, 2022, this court entered an order directing
appellant to show cause why this appeal should not be dismissed for lack of
jurisdiction. When appellant failed to comply with the court’s order, on May
26, 2022, this court directed appellant to file a response to the show-cause
order within 14 days. To date, appellant has failed to file a response or
otherwise communicate with this court. This court concludes it lacks
jurisdiction to consider this appeal, see Castillo v. State, 106 Nev. 349, 352,
792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
statute or court rule provides for an appeal), and

ORDERS this appeal DISMISSED.

(otk. Prokop

Cadish Pickering )

Supreme Court
OF
NEvADA

(Q) 19374 Supreme Court
OF
NEVADA

(0) LNS7A GEER

 

 

cc:

Hon. Carli Lynn Kierny, District Judge
Mueller & Associates

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk